Citation Nr: 0410973	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a skin disability, claimed 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware 
that, inter alia, denied service connection for a skin condition 
as a result of exposure to herbicides.  The claim was denied as 
being "not well-grounded".  The veteran was notified of the 
decision in February 2000.  The veteran filed a notice of 
disagreement in August 2000.  The RO issued a statement of the 
case in September 2000 and received the veteran's substantive 
appeal in October 2000.  

In April 2001, the RO advised the veteran that it was 
readjudicating the issue of service connection for a skin 
disability due to passage of the Veterans Claims Assistance Act of 
2000, which eliminated the requirement that claims be "well-
grounded".  See, Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No.  106-475, 114 Stat. 2096 (2000).  

A rating decision issued in June 2002 and a supplemental statement 
of the case issued in August 2002 continued the denial of the 
veteran's claim.  

The veteran was scheduled to appear at a hearing in Washington, 
D.C. before a Veterans Law Judge in April 2004.  However, he 
failed to report for the hearing.  

This case is remanded to the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

At the outset, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal, has not been accomplished. 

The VCAA and implementing regulations provide that VA examinations 
should be ordered to address matters that require medical 
knowledge, to include the question of nexus, if needed to resolve 
the issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  In this regard, the veteran has never been 
afforded a VA examination in connection with the claim on appeal.  
The Board finds that an examination is necessary to address the 
underlying issues of whether it at least as likely as not that the 
veteran's claimed skin condition is related to service.  

The veteran is herein advised that, in keeping with VA's duty to 
assist, the purpose of any examination requested pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the appeal.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  If the veteran fails to report for any scheduled 
examination, a decision shall be based on the evidence of record.  
See 38 C.F.R. § 3.655. 

Prior to any examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  
After providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action: 

1.  The RO should request that the veteran provide sufficient 
information and, if necessary, authorization to enable it to 
obtain any additional pertinent medical records not currently of 
record regarding the claim for service connection for a skin 
disability.  The RO's letter should also invite the appellant to 
submit any pertinent evidence in his possession, and explain the 
type of evidence that is his ultimate responsibility to submit.  

2.  After all records and/or responses from each contacted entity 
are associated with the claims file (or a reasonable time period 
for the veteran's response has expired), the RO should schedule 
the veteran for a VA skin disorders examination by a physician of 
appropriate expertise to determine the etiology of any currently 
present skin condition.  The veteran's claims folder, to include a 
copy of this REMAND, should be made available to and be reviewed 
by the physician designated to examine the veteran.  All indicated 
tests and studies should be accomplished, and the clinical 
findings should be reported in detail.

In addition, based on a review of the veteran's documented medical 
history, and with consideration of sound medical principles, the 
physician should provide the following opinions:  

a.  With respect to each currently present skin disorder: (i) 
whether it is at least as likely as not (at least a 50 percent 
probability) that the disorder originated in service or is 
otherwise etiologically related to any incident of service; and 
(ii) whether it is at least as likely as not (at least a 50 
percent probability) that the disorder is due to or aggravated by 
presumed exposure to herbicides in the Republic of Vietnam.  

A complete rationale for all opinions and conclusions reached 
should be set forth in a typewritten report.

2.  If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

3.  After completing the requested actions and additional 
notification and/or development action deemed warranted, the RO 
should adjudicate the claim of service connection for a skin 
disability in light of all pertinent evidence and legal authority.  

4.  If the benefit sought on appeal remains adverse to the 
veteran, the RO must furnish to the veteran and his representative 
an appropriate supplemental statement of the case (to include 
clear reasons and bases for the RO's determinations) and afford 
them the appropriate time period for response before the claims 
file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



